department of the treasury internal_revenue_service washington d c contact person telephone number identification_number employer identification no release number release date date date se t eo ra t1 uil no legend hospital parent l date x date y dear this letter responds to your request for rulings under sec_512 of the internal_revenue_code facts hospital is a nonprofit corporation that was formed under the laws of the state of l hospital is described in sec_501 of the code and is classified as an organization described in sec_509 and sec_170 hospital is a part of a large healthcare system system governed by parent parent is a nonprofit corporation that was formed under the laws of the state of l parent is described in sec_501 of the code and classified as an organization described in sec_509 parent controls a large healthcare system consisting of both tax-exempt and taxable organizations hospital and parent share a common governing board and common key employees including hospital’s president vice-presidents secretary and treasurer a number of professional medical corporations pcs that engage in the private practice of medicine are affiliated with the parent each pc was formed as a professional_corporation under the laws of the state of l all of the pcs file tax returns either on form_1120 or form 1120-s the acquisition formation and operation of the pcs were substantially funded through formal and informal loans and advances from parent and hospital a small portion of the debt outstanding represented funds that parent borrowed from an outside lender at a certain interest rate and re-loaned to the pcs at the same rate through written loan agreements most of the loans and advances from parent and hospital were made without written loan agreements or notes repayments of principal and interest amounts by the pcs have been infrequent parent and hospital accrued the unpaid interest and added it to the balance of the outstanding debt as of date x and date y a substantial amount of this debt was outstanding this ruling_request involves six of these pcs the six pcs practice medicine in the following areas comprehensive health services surgical and musculoskeletal services cardiovascular and thoracic surgery radiology family medicine and pediatrics no patients of the six pcs are also patients of hospital the law of the state of l requires that a licensed physician hold the stock of a professional_corporation engaged in the practice of medicine pursuant to the agreements discussed below an employee-physician of hospital is the sole shareholder of each pc hereafter each such employee-physician-shareholder is referred to as physician hospital the pcs and the physicians have entered into employment agreements shareholder agreements and affiliation agreements hereafter these agreements are referred to collectively as agreements hospital has represented that there are no material differences between each of these employment agreements shareholder agreements and affiliation agreements in the case of pcs that filed tax returns on form 1120-s none of the physicians reported their share of the applicable corporation’s income and losses on their individual income_tax returns in the employment agreement physician is employed by hospital as the chairman of one of hospital’s departments in the related affiliation agreement hospital provides management professional and administrative services to the pc the shareholder agreement provides for physician to purchase pc stock for a nominal amount requires physician to be employed by hospital through the pc and prohibits physician from selling assigning transferring hypothecating or otherwise disposing of or encumbering the stock the shareholder agreement prohibits any involuntary transfer of the stock and requires physician to take necessary action to remain the sole shareholder and director of the pc in the event physician’s employment with the pc terminates the shareholder agreement requires that physician sell all shares to an individual selected by hospital for the same nominal value that physician paid the shareholder agreement states the stock certificates issued to physician bear a legend referring to the restrictions on the transfer of the stock pursuant to the shareholder agreement the employment agreement provides that physician is not entitled to the profits or losses from the operation of the pc and requires physician to give to hospital any income received from the pc the pcs each entered into affiliation agreements with hospital under which hospital provides management professional and administrative services to each pc the agreement provides that each party has the ability to unilaterally terminate the agreement however under some of the employment agreements and bylaws of the pcs a physician is prevented from exercising this right rulings requested for taxable years ending date x and date y was hospital or parent a controlling_organization with respect to the pcs within the meaning of sec_512 of the code if the answer to ruling_request no is yes did the pcs have net_unrelated_income or net_unrelated_loss under sec_512 of the code if the answers to ruling requests no and are yes is the interest received or accrued by hospital and parent from the pcs treated as gross_income derived from an unrelated_trade_or_business under sec_512 of the code law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 under sec_512 of the code the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on less the applicable deductions and modifications under sec_513 of the code the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 under sec_1_513-1 of the income_tax regulations an exempt organization’s gross_income is treated as unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of the trade_or_business is not substantially related to the organization’s performance of its exempt functions under sec_1_513-1 of the regulations a trade_or_business is related to exempt purposes only where the conduct of the business has causal relationship to the achievement of exempt purposes a trade_or_business is substantially related only if the causal relationship is a substantial one that is the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those tax-exempt purposes whether activities productive of gross_income contribute importantly to the accomplishment of a tax-exempt purpose depends in each case upon the facts and circumstances involved sec_1_513-1 of the regulations provides that the size and extent of the activities must be considered in relation to the nature and extent of the exempt_function which they purport to serve if the organization realizes income from activities which are conducted on a larger scale than is reasonably necessary for the performance of its exempt functions the gross_income attributable to that portion of the activities in excess of the needs of exempt functions constitutes gross_income from the conduct of unrelated_trade_or_business see 100_tc_394 determination of whether conduct is substantially related considers the degree to which income is earned from services rendered or sales made to persons who are not patients of the exempt affiliated entity aff’d 30_f3d_494 3rd cir 113_tc_47 conduct was not substantially related to affiliated organization when the patient populations did not overlap substantially aff’d per curiam 242_f3d_904 9th cir ihc health_plans v commissioner t c memo by contracting for services from independent physicians operations were conducted on scale larger than reasonably necessary to accomplish affiliate hospital’s exempt purposes aff’d 325_f3d_1188 10th cir sec_512 and of the code exclude from the computation of unrelated_business_taxable_income interest dividends royalties and rents_from_real_property and rents from personal_property leased with such real_property if the rents attributable to such personal_property are only an incidental amount of the total rents received under the lease sec_512 of the code provides special rules for certain amounts of income an exempt_organization receives from a controlled_entity sec_512 of the code provides that notwithstanding sec_512 and a specified_payment that an exempt_organization receives or accrues from a controlled organization is treated by the controlling_organization as unrelated_business_taxable_income to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases its net_unrelated_loss all deductions of the controlling_organization directly connected with amounts treated as derived from an unrelated_trade_or_business are allowed sec_512 of the code states that the term net_unrelated_income means in the case of a controlled_entity not exempt under sec_501 the portion of the entity’s taxable_income which would be unrelated_business_taxable_income if such entity were exempt and had the same exempt_purpose as the controlling_organization sec_512 of the code states that the term specified_payment means any interest annuity royalty or rent sec_512 of the code provides in part that the term control means in the case of a corporation ownership by vote or value of more than percent of the stock of such corporation sec_512 of the code provides that sec_318 relating to constructive_ownership of stock shall apply for purposes of determining ownership of stock in a corporation and similar principles shall apply for purposes of determining ownership of interests in any other entity the pension_protection_act of publaw_109_280 title xii section a date added new sec_512 to the code sec_512 generally provides that sec_512 applies only to that portion of a specified_payment that the controlling_organization receives or accrues that exceeds the amount that would meet the requirements of sec_482 sec_512 only applies to payments made pursuant to a written binding contract in effect on date that are received or accrued after date and on or before date 435_us_561 held that ownership for federal_income_tax purposes is determined by beneficial_interest see revrul_2003_91 2003_2_cb_82 federal taxation based on having sufficient incidents_of_ownership not mere legal_title 338_f2d_815 2d cir states that stock ownership involves three important rights the right to vote and thereby exercise control the right to participate in current earnings and accumulated surplus and the right to share in net assets on liquidation see revrul_81_289 1981_2_cb_82 revrul_85_106 1985_2_cb_116 in 513_us_123 the court recharacterized the taxpayer’s form so as to accord with economic reality analysis ruling_request no while a physician holds legal_title to the shares of stock of each of the pcs each of the physicians merely are acting as hospital’s nominees pursuant to the agreements and are not beneficial owners frank lyon co v u s supra instead hospital holds all the significant rights granted by stock ownership himmel v commissioner supra revrul_85_106 supra revrul_81_289 supra pursuant to the shareholder agreements at any time hospital can replace the present physician and cause the physician to sell the stock of the pc to another physician of its choosing at the same nominal price that the first physician paid for the stock the various agreements provide that each physician holds the stock of the pc at hospital’s pleasure and physician cannot act with regard to the stock contrary to hospital’s instructions parent and hospital apparently agree that the agreements would normally be treated as giving hospital beneficial_ownership of the equity_interest in each of the pcs however parent and hospital contend that under the law of the state of l non-physician ownership of medical pcs is prohibited and as a result the agreements are unenforceable they contend that l law specifically prohibits a physician from holding the stock of a medical pc as a nominee or proxy for a non-physician even if the agreements between hospital the pcs and the physicians are not legally enforceable under l law it is still appropriate to treat the agreements as valid because i the parties have acted in accord with the agreements ii the parties intend to continue to honor the agreements iii hospital and other physicians have honored similar agreements in the past and iv there is no economic incentive for a physician not to honor the agreement treating the agreements as valid accords with business reality and is the result the parties intended nebraska dep’t of revenue v lowenstein supra therefore because hospital beneficially owns by vote more than percent of the stock of the pcs hospital is a controlling_organization of the pcs within the meaning of sec_512 of the code ruling_request no the pcs’ provision of medical services to their own patients does not have a substantial causal relationship to the achievement of hospital’s exempt purposes geisinger health plan supra redlands surgical services supra ihc health_plans supra thereby the pcs are conducting their activities on a larger scale than is reasonably necessary for the performance of hospital’s exempt functions sec_1_513-1 of the regulations ihc health_plans supra consequently the pcs are engaged in an unrelated_trade_or_business with respect to hospital therefore the pcs’ income or loss from providing medical services to its patients less applicable deductions is net_unrelated_income or net_unrelated_loss within the meaning of sec_512 of the code ruling_request no hospital and parent received and accrued interest from the pcs pursuant to the loans and advances they made to the pcs to acquire form and operate such pcs because interest constitutes a specified_payment within the meaning of sec_512 of the code the receipt or accrual of such interest by hospital and parent is gross_income derived from an unrelated_trade_or_business under sec_512 to the extent it reduces the pcs’ net_unrelated_income or increases its net_unrelated_loss you did not request a ruling on the applicability of new sec_512 of code nor did you submit facts to support such a ruling further we are declining to rule on the applicability of this section pursuant to revproc_2006_4 section dollar_figure because of the factual nature of the value of the loans and advances ruling sec_1 for taxable years ending date x and date y hospital was a controlling_organization with respect to the pcs within the meaning of sec_512 of the code the pcs’ income or loss from providing medical services to its patients less applicable deductions is net_unrelated_income or net_unrelated_loss under sec_512 of the code interest received or accrued by hospital and parent from the pcs is gross_income derived from an unrelated_trade_or_business under sec_512 of the code the rulings contained in this letter are based upon information and representations you submitted accompanied by a penalty of perjury statement executed by an appropriate_official while we have not verified any of the material you submitted in support of the request for rulings it is subject_to verification on examination this ruling also is based on the understanding that there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described further except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the powers of attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely stephen b grodnitzky manager exempt_organizations technical group
